Blackburn, Presiding Judge.
In Tolbert v. Maner, 271 Ga. 207 (518 SE2d 423) (1999), the Supreme Court reversed our decision in Tolbert v. Maner, 233 Ga. App. 611 (504 SE2d 772) (1998), in which we held that the trial court correctly granted summary judgment to Maner and correctly denied summary judgment to Tolbert. Accordingly, our opinion is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the trial court’s grant of summary judgment to Maner and denial of summary judgment to Tolbert are reversed.

Judgment reversed.


McMurray, P. J., and Eldridge, J., concur.